Mr. Justice Woodward
delivered the opinion of the court,
The Act of the 14th of December 1863 gave to a single- justice of the peace the jurisdiction in proceedings to regain possession of demised premises, which had previously been exercised under the Act of 1772 by two justices and a jury of twelve freeholders. By its provisions the duty was imposed on the magistrate to hear and decide upon the rights of the parties in every case in which it should be alleged by a lessor that he had been quietly possessed of the lands and tenements required to be surrendered; .that he had demised them to the tenant in possession for a term that was fully ended; and that he had given to the tenant three months’ notice of his desire to repossess the premises. The act was de*480signed to afford an ample and complete system for the settlement of all controversies of this kind : Brown’s Appeal, 16 P. E. Smith 155. In the present case the plaintiff had leased the property in dispute to the defendant for the term of one- year, with the privilege of an extension for five years, provided the terms of the lease should be complied with throughout that period. One of the -stipulations of the instrument was in these words: “Notice of three months must be given to the said W. H. McCarty previous to the expiration, of each of said .years, if these provisions are not complied with by the said W. H. McCarty, or else this agreement shall be considered as renewed.” Upon the allegation that the defendant had violated his covenants, this proceeding was instituted by the plaintiff. IJ'he court below instructed the jury that the Act of 1863 “ only applies to the plain case of determination of a lease by its own limitation, or term, and that it does not confer upon justices jurisdiction in cases of covenants.” A verdict was accordingly directed in favor of the defendant.
The limit within which the court confined the power of the magistrate was entirely too restricted. Whether the defendant’s right to possession had expired or not was a question of fact under the parol testimony furnished by the plaintiff to show that the condition of the lease had been broken. By the very terms of the statute that -was a question for the justice to hear and decide. Was the term “ fully ended ?” The lapse of a specified period of time is by no means the only element that can enter into the consideration of the question whether a tenancy has expired. If the lease had been for five years, and had contained an express stipulation that a breach of any covenant should work a forfeiture of the lessee’s estate, the right of the lessor to re-enter would have- accrued on such a breach. Under a lease providing for a forfeiture for a condition broken, whenever an act has been done which gives the lessor a right to maintain covenant, he may, at his option, maintain ejectment: Jackson v. Brownson, 7 Johns. 227. Under the Act of 1863 it is the duty of the justice to hear any lawful defence which the defendant may offer: Heritage v. Wilfong, 8 P. F. Smith 137. The appeal which the act authorizes, stands in the place of the provisions of the 13th section of the Act of the 31st of March 1772, for withdrawing a proceeding from the jurisdiction of the magistrates and freeholders upon the assertion by a third party of a claim of title advei’se to that of the lessor, and in place of the provision of the first section of the Act of the 20th of March 1810, excluding the jurisdiction of the justice where title to land may come in question. It is competent for the tenant, before the justice, or in court on the appeal, to set up any defence of which a tenant can avail himself in an ejectment by his lessor. He may prove that the title of the plaintiff has come to an end by expiration, by his own act, or been divested by act of law: Newell v. Gribbs, 1 W. & S. 496. “ He may prove that he was induced to *481accept the lease by fraud or misrepresentation, for that would show that there was no tenancy, and that would be fatal to the plaintiff’s recovery in this proceeding Sharswood, J., in Koontz v. Hammond, 12 P. F. Smith 177. The scope of inquiry into the rights of a plaintiff is limited to no narrower bounds. In the hearing before the justice, and in the trial in court, the truth in regard to the allegations of the complaint on which the proceeding has been founded is to be investigated and ascertained. A tenancy being established the plaintiff may show his right to recover on any grounds and by any evidence upon which he could rely in an action of ejectment founded on an alleged forfeiture for breach of the conditions of the lease. The question here should have been submitted to the jury.
By the terms of the agreement all improvements to the dwelling-house or building were to be made at the expense of the defendant, and to remain a part of the realty. On the trial the defendant was permitted to prove, under exception, that he had “ made large expenditures of money in enlarging the house, and put on valuable improvements,” in order to establish “one basis on which the jury may assess damages.” If the defendant had been entitled to a verdict on the main questions in the cause, the effect of that would have been to restore to him the possession of the premises in their improved condition. If he was not entitled to a verdict he could not assert a claim for expenditures by way of set-off in this proceeding, even if he had a right under a separate contract to compensation. Peculiar and exceptional circumstances might be conceived in which such facts as these would be relevant, but no such circumstances are disclosed in this record. For the purpose for which it was offered the evidence was not competent.
The court charged the jury that their verdict should be for the defendant for such damages, as in their judgment, under the evidence, would “ fully compensate him for loss and annoyance by reason of his eviction from, and deprivation of the premises.” The statutory provision is, that “ if the jury shall find in favor of the tenant, they shall also assess the damages which he shall have sustained by reason of his removal from the premises,” under the warrant of the justice. The pecuniary loss caused by his eviction was the measure of compensation which the defendant would have had the right to recover if he had been entitled to a verdict. This, undoubtedly, was all the court intended to include, and the word annoyance was probably used inadvertently in the sense of disturbance of the lessee in the possession of the property. But the word suggests not only the idea of actual injury, but ideas of personal chagrin and mental vexation and anxiety, and for such results of a law suit any attempt to apportion money damages could result only in conjecture and caprice.
Judgment reversed, and writ of restitution in favor of the plaintiff and venire facias de novo awarded.